Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
February 12, 2004








Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed February 12, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00008-CV
____________
 
IN RE UNION CARBIDE CORPORATION, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 8, 2004, relator, Union
Carbide Corporation, filed a petition for writ of mandamus.  See Tex.
Gov=t
Code Ann. '
22.221 (Vernon Supp. 2003).  Relator asked this
court to order The Honorable Susan Criss, Judge,
212th Judicial District Court, Galveston County, Texas, to set aside her order
dated December 19, 2003, entered in trial court cause number 02CV0570, styled Allen
H. Martin and Patricia Medina Martin v. BP Amoco Chemical Company, et. al.  Relator claimed
the trial court abused its discretion in granting the motion to compel filed by
real parties in interest.  On January 20,
2004, this court stayed the trial court=s December 19, 2003 order.  See Tex.
R. App. P. 52.8(b), 52.10.
On February 3, 2004, relator filed
an unopposed motion to dismiss this original proceeding because the parties
have settled their dispute.  The motion
is granted.




Accordingly, the petition for writ of mandamus is dismissed,
and this court=s January 20, 2004, stay order is
dissolved.
 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed February 12, 2004.
Panel consists of
Justices Yates, Anderson, and Seymore.